961 A.2d 556 (2008)
406 Md. 582
In re DEONTAY J.
No. 58, September Term, 2008.
Court of Appeals of Maryland.
December 10, 2008.
Julia Doyle Bernhardt, Asst. Atty. Gen. (Douglas F. Gansler, Atty. Gen., on brief), for Petitioner.
Katherine P. Rasin, Asst. Public Defender (Nancy S. Forster, Public Defender, on brief), for Respondent.
Argued before BELL, C.J., HARRELL, BATTAGLIA, GREENE, MURPHY, ADKINS and BARBERA, JJ.

ORDER
For reasons that will be stated in an opinion to be filed, it is this 10th day of December, 2008, by the Court of Appeals,
ORDERED that the judgment of the Court of Special Appeals in No. 1733, September Term, 2007 be and is hereby AFFIRMED in part, and VACATED in part; and it is further
ORDERED that the case be and is hereby REMANDED to the Court of Special Appeals with directions to remand to the Circuit Court for Baltimore City for further proceedings; and it is further
ORDERED that pending the further proceedings required by this Order, the custody provision of the Circuit Court's September 7, 2007 Order shall have the force and effect of a pendente lite Order; and it is further
ORDERED that upon remand, the Circuit Court shall hold a custody hearing at which the Circuit Court shall (1) expressly state the findings it is required to make under § 9-101(b) of the Family Law Article, and (2) enter a custody order that conforms to the applicable law and is based upon a current and complete factual predicate; and it is further
ORDERED that the further proceedings be held as promptly as is reasonably practicable; and it is further
ORDERED that respondent's Motions to Supplement the Record be and are DENIED.